DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: a period was missing at the end of the claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,932,236 B2 in view of Lee (US 2016/0295573 A1).  Claims 1-20 of U.S. Patent No. 10,932,236 B2 disclose a method, a terminal, and a base station for configuring PUCCH resource for transmission of UCI.  Claims 1-20 of U.S. Patent No. 10,932,236 B2 do not disclose selecting and transmitting a CSI among multiple CSI based on priority value when the number of bits of UCI is greater than number of bits corresponding to PUCCH resource.  Lee discloses ranking CSI reports of first CSI set when the total bit length of the CSI reports is greater than a first predetermined value of the first PUCCH format and transmit a subset of CSI reports on the PUCCH with the first PUCCH format to the network node (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify claims 1-20 of U.S. Patent No. 10,932,236 B2 to transmit a CSI report among CSI reports based on ranking and configured resource, as suggested by Lee, to optimize transmission parameters in the network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0295573 A1) in view of Chen et al (US 2015/0092702 A1).
Regarding claims 1, 6, 11, and 16, Lee discloses a method performed by a terminal in a communication system, the method comprising: 
receiving, from a base station, configuration information on one or more physical uplink control channel (PUCCH) resources (21st paragraph, different PUCCH resources could be allocated to transmit UCI for different groups of serving cells) for transmitting multiple channel state information (CSI) (21st paragraph and Fig. 3, CSI set for a group of serving cells P and S-1 to S-n to be transmitted to network node); 
identifying a PUCCH resource for transmitting uplink control information (UCI) including the multiple CSI among the one or more PUCCH resources, based on a number of bits for the UCI (Fig. 3, first CSI subset from a first CSI set is transmitted on first PUCCH with the first PUCCH format having maximum payload size to the network node); and
transmitting the UCI including the multiple CSI using the PUCCH resource based on the power for the transmission of the UCI (8th paragraph and Fig. 3, block S312.  Herein, PUCCH is transmitted with remaining power).
Lee does not disclose identifying power for transmission of the UCI based on a number of physical resource blocks (PRBs) corresponding to the PUCCH resource and the number of bits for the UCI.  Chen discloses that PUCCH power may be determined based on both the value of M allocated PRBs and the value of K, total number of UCI bits (76th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine PUCCH power based on number of PRBs and number of UCI bits in Lee’s system, as suggested by Chen, to determine the optimum transmission power of PUCCH.

Regarding claims 3, 8, 13, and 18, Lee discloses that wherein the PUCCH resource is identified as a PUCCH resource corresponding to a number of bits which is smallest number being greater than or 

Regarding claims 4, 9, 14, and 19, Lee discloses selecting at least one CSI among the multiple CSI based on a priority value, in case that the number of bits for the UCI is greater than the greatest number of bits corresponding to the one or more PUCCH resources; and transmitting the UCI including the selected at least one CSI using a PUCCH resource corresponding to the greatest number of bits (Fig 3, in block S308, ranking CSI reports of first CSI set when the total bit length of the CSI reports is greater than a first predetermined value of the first PUCCH format and transmit a subset of CSI reports on the PUCCH with the first PUCCH format to the network node).

Regarding claims 5, 10, 15, and 20, Lee discloses that PUCCH is transmitted with remaining power (8th paragraph and Fig. 3, block S312).  Lee does not disclose that wherein power for the transmission of the UCI is identified based on a ratio of the number of bits for the UCI and a number of resource elements for the UCI.  Chen discloses that PUCCH power may be determined based on both the value of M allocated PRBs and the value of K, total number of UCI bits (76th paragraph.  Herein, each M allocated PRB includes a number of resource elements.  Therefore, the power is determined based on bits of UCI and total number of resource elements corresponding to M allocated PRBs).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine PUCCH power based on number of PRBs and number of UCI bits in Lee’s system, as suggested by Chen, to determine the optimum transmission power of PUCCH.

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Chen further in view of Marinier et al (US 2015/0358111 A1).
st paragraph, different PUCCH formats such as PUCCH format 2, 2a, 2b, and 3 could be configured for different groups by the base station).  Lee does not disclose that the configuration information includes an index for each of the one or more PUCCH resources.  Marinier discloses that a device may be configured with a PUCCH allocation having PUCCH format 3 configuration and a set of PUCCH indices (146th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include PUCCH indices configuration in Lee’s system, as suggested by Marinier, to configure different resources for feedback transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472